Title: From Thomas Jefferson to Barré, 13 January 1786
From: Jefferson, Thomas
To: Barré, Jean Baptiste Henri



Sir
Paris Jan. 13. 1786.

I had the honour of receiving your favor of the 13th. of December, and having never been able to obtain an answer from the painter in America on the subject of Genl. Washington’s picture, I have determined to permit it to be copied. I have therefore made the first offer to M. de Thevenard by a letter to him which accompanies this. I have written it in English, because you will be so good as to translate it to him, and I write the French very indifferently; I understand it however well enough to receive any commands in French which he may be pleased to give me on the subject.
I have the honour to be with much respect, Sir, Your most obedient humble servt.,

Th: Jefferson

